DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
3. Applicant's arguments and amendments to the claims presented in the reply of 24 May 2022 have been fully considered but do not place the application in condition for allowance. All prior objections and rejections not recited herein are hereby withdrawn. 
Claim Status
4. 	Claims 1-3, 6, 25, 27, 32-35 and 40-45 are pending.
 Claims 6, 25 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that in the reply of 05 October 2020, Applicant elected methods for detecting the occurrence, flare-up or remission of an autoimmune disease; the species of atopic dermatitis; the species of the Th2 pathway and the species of the combination of the IL-13, IL-31 and TSLP genes. Claims 6 and 25 encompass assaying for the expression of additional non-elected genes and are not limited to the elected combination of IL-13, IL-31 and TSLP. Claim 44 requires measuring expression levels of target genes that are derived from microbial nucleic acids. However, there is no disclosure in the specification that the elected IL-13, IL-31 and TSLP genes are present in and expressed by microorganisms. The response states that support for the amendments to the claims is found at para [0089], [0177], and [0355]-[0356]. However, the cited passages do not teach that microorganisms express IL-13, IL-31 and TSLP. Thereby, claim 44 does not appear to encompass the elected subject matter of methods that assay for the expression of the target genes of IL-13, IL-31 and TSLP. 
Claims 1-3, 27, 32-35, 40-43 and 45 read on the elected invention and have been examined to the extent that they encompass the elected species of the combination of each of the IL-13, IL-31 and TSLP genes. The claims encompass the non-elected subject matter of the individual genes and subcombinations of the genes. Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Maintained / Modified Improper Markush Grouping Rejection
5. Claims 1-3, 27,32-35 and 41-45 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush groupings of genes of IL-13, IL-31, or TSLP, and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of having an expression level in non-lesional tissue of a subject that is correlated with atopic dermatitis. Accordingly, while the different genes are asserted to have the property of having an expression level in a non-lesional sample that is correlated with the occurrence of atopic dermatitis, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. While the recited genes are in the Th2 pathway, it has not been established that it was known in the prior art that all members of the Th2 pathway have a two-fold increase in expression in non-lesional skin samples that is diagnostic of atopic dermatitis.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
	In particular, this rejection may be obviated by amendment of claim 1 to recite that the “one or more target genes comprises IL-13, IL-31 and TSLP.”Response to Remarks:
	In the reply Applicant requests that the rejection be held in abeyance until otherwise patentable subject matter is identified. 
However, rejections are not held in abeyance. The rejection is maintained for the reasons set forth above.
	Maintained / Modified Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 27,32-35, 40-43 and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” and MPEP 2107 “Guidelines for Examination of Applications for Compliance with the Utility Requirement” (revised June 2020).
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between a two-fold increase in the level of expression of the IL-13, IL-31 and TSLP genes in non-lesional skin samples and the occurrence of atopic dermatitis. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of “identifying” atopic dermatitis.  Neither the specification nor the claims set forth a limiting definition for "identifying" and the claims do not set forth how “identifying” is accomplished. The broadest reasonable interpretation of the “identifying” step is that the step may be accomplished by critical thinking processes, which constitutes an abstract idea. The “identifying” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
The claims also require that the expression levels are increased at least two fold “compared to a control sample.” The claims necessarily require comparing the expression level in the non-lesional skin sample to that in a control sample.  Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the amount of expression in the non-lesional skin sample and the amount of expression in a control. The claims do not set forth how the comparing step is accomplished and the specification does not provide a limiting definition for how the comparing is to be accomplished. As broadly recited, the comparing step may also be accomplished by critical thinking processes. Thereby, the comparing / detecting at least a two-fold alteration in expression as compared to a control is also considered to be an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of applying an adhesive patch to a non-lesional area of a subject’s skin, removing the patch to retain a cellular sample and measuring expression levels of nucleic acids in the sample are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of collecting a non-lesional skin sample by applying a plurality of adhesive patches to a non-lesional area of the subject’s skin to adhere a sample and removing the adhesive patch in a manner to retain a sample of cellular material adhered to the patch were well-known, routine and conventional in the prior art. See, for example, Benson et al (PGPUB 2007/020540; discussed in detail in the Office action of 10/26/20); Schauberger et al (J Allergy Clin Immunol. Feb. 2017. 139(2): abstracts p. AB239, No. 751; discussed in detail in the Office action of 10/26/20), Liu et al (J. Investigative Dermatology. March 2004. 122.3, p. A54, Abstract 323), Merola et al (J Investigative Dermatology. 19 April 2018. Abstract 1096; discussed in detail in the Office action of 10/26/20), Alsobrook et al (WO 2016/179043; cited in the IDS – see, e.g., abstract and p. 2-3), Yao et al (discussed in detail in the Office action of 10/26/20) and Kim et al (J Allergy Clin Immunol. Feb 2015. Vol. 135, Issue 2, Supplement AB261). See also Seibold et al (J Allergy Clin Immunol. 01 Feb 2017. Vol. 139. Issue 2, Supplement, Abstract 856, p. AB273) and Dyjack et al (J Allergy Clin Immunol. 06 Jan 2018. 141: 1298-13-9 and Supplemental Table 4), which each teach obtaining samples of non-lesional skin from a subject by applying an adhesive patch to the subject’s skin, as discussed in detail in the Office action of 24 January 2022.  In particular, Dyjack teaches collecting a total of 20 consecutive tape strips from lesional and non-lesional regions of the skin of subjects having AD (p. 1299, col.2). It is stated that “On application of the first tape disc, 4 marks were placed around the disc so that subsequent discs could be applied to the same location” (p. 1299, col. 2).
See also Yao et al (J Drugs in Dermatology. 2017. 16(1): 979-986; cited in the IDS of 5/25/22) which teaches “Four adhesive patches from one APSB kit are used to harvest one skin sample” (p. 981, col. 1). 
Moreover, Palmer et al (WO 2016/179043; cited in the IDS of 5/19/20) discloses “[0041]... Between 1 and 8 adhesive tapes can be sequentially applied and removed to collect a skin sample. The number of adhesive tapes used per skin sample may include, but is not limited to, 12, 1 1, 10, 9, 8, 7, 6,5, 4, 3, 2, 1, from about 2 to about 7, from about 3 to about 6, and from about 4 to about 5.”. Palmer also states that “[0042] The adhesive tape of the adhesive skin sample collection kit typically comprises a first collection area comprising an adhesive matrix and a second area extending from the periphery of the first collection area.
Methods of detecting nucleic acid expression were also well-known, routine and conventional in the prior art, as evidenced by the teachings in the specification at, e.g., para [0177].
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response states that “amended claim 1 recites additional elements that incorporate the judicial exception into a practical application under Step 2A, prong 2 of the Mayo/Alice test. It is argued that “(u)se of a plurality of adhesive patches for non-
lesional atopic dermatitis represents an improvement in the field of atopic dermatitis detection.”
	These arguments have been fully considered but are not persuasive. The additionally recited steps in the claims of collecting a non-lesional skin sample, isolating nucleic acids from cellular material in the skin sample, and measuring expression levels of the target genes in the isolated nucleic acids are part of the data gathering process necessary to observe the judicial exception. These steps are not a practical application of the judicial exception. Regarding the argument pertaining to an improvement, the improvement asserted by Applicant does not constitute what the courts have determined to be an improvement so as to constitute a practical application of the judicial exception. See MPEP 2106.04(d)(1) which states “One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.” Herein, the claimed method does not improve the function of a computer and does not improve another (different) technology or technical field.
	Further, regarding improvements, MPEP 2106.04(d)(1) states:
“The courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decisions. These decisions, and a detailed explanation of how examiners should evaluate this consideration are provided in MPEP § 2106.05(a).  In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.”

However, the present specification does not describe the application of multiple adhesive patches as an improvement. Since methods of applying multiple adhesive patches to the skin was known in the prior art, such an improvement would also nto be apparent to one of ordinary skill in the art.
The response states:
 “claim 1 amounts to significantly more than a judicial exception by reciting an inventive step that is not routine or conventional with regard to Step 2B. In particular, use of “a plurality of adhesive patches” to collect “the non-lesional skin sample” is not, and has not been asserted as, routine and conventional. See Office Action at pp. 12-15.”

These arguments and the amendments to the claims have been fully considered but are not persuasive. The amendment to the claims to recite collecting multiple samples from the skin does not add an inventive concept to the judicial exceptions so as to render the claims patent-eligible. Alsobrook (para [0041]) and Benson (para [0137]) do teach applying a plurality of adhesive patches, including four adhesive patches, to the skin to collect the skin sample. Further, Yao et al teaches “Four adhesive patches from one APSB kit are used to harvest one skin sample” (p. 981, col. 1). Additionally, Palmer et al (WO 2016/179043) discloses “[0041]... Between 1 and 8 adhesive tapes can be sequentially applied and removed to collect a skin sample. The number of adhesive tapes used per skin sample may include, but is not limited to, 12, 1 1, 10, 9, 8, 7, 6, 5, 4, 3, 2, 1, from about 2 to about 7, from about 3 to about 6, and from about 4 to about 5.”. Palmer also states that “[0042] The adhesive tape of the adhesive skin sample collection kit typically comprises a first collection area comprising an adhesive matrix and a second area extending from the periphery of the first collection area. The previously cited prior art of Dyjack et al also teaches collecting a total of 20 consecutive tape strips from lesional and non-lesional regions of the skin of subjects having AD (p. 1299, col.2). It is stated that “On application of the first tape disc, 4 marks were placed around the disc so that subsequent discs could be applied to the same location” (p. 1299, col. 2).

New Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 is indefinite and confusing over the recitation that one of the multiplicity of nucleic acids is DNA.  While the nucleic acids present in the cellular sample obtained from the adhesive patch may include DNA, claim 1, from which claim 43 depends, recites “multiplicity of nucleic acids” several times in the claim and it is unclear as to how measuring DNA in the multiplicity of nucleic acids could be used to determine the expression level of the target genes. That is, it is unclear as to what is meant by measuring the expression level of IL-13, IL-31 and TSLP target genes in the multiplicity of DNA nucleic acids since measuring the expression level of the isolated nucleic acids requires measuring RNA levels. Measuring the level of DNA in the sample does measure the expression level of the target genes.
	Maintained / Modified Claim Rejections - 35 USC § 112(a) – Enablement
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 27, 32-35,40-43 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection was previously presented in the Office action of 26 October 2020 and is maintained for the reasons set forth therein. 
Response to Remarks:
It is noted that the elected species is limited to methods which detect atopic dermatitis (AD) by detecting a two-fold increase in the expression level of the target genes in an adhesive patch skin sample obtained from non-lesional areas of the skin, as compared to that in a control sample, wherein the target genes are IL-13, IL-31 and TSLP. The enablement rejection is maintained because the specification does not teach that a two-fold increase in the level of expression of each of IL-13, IL-31 and TSLP in an adhesive patch non-lesional skin sample is diagnostic of AD. 
The response states that the specification at Example 13 teaches that IL-31 expression levels are diagnostic of AD. In particular, the response cites para [0266] as teaching that “(s)ome increase in IL-31 is detected in lesional samples” It is stated that Figure 16A shows a 3-fold increase in IL-31 in lesional samples. 
However, these arguments pertain to lesional skin samples. In contrast, the present claims are limited to methods in which the sample is a non-lesional sample.  As discussed in the rejection, the teachings in the specification indicate that there is significant variation in expression results between lesional samples and non-lesional samples. See also, for example, Example 4 and Figures 25 and 26 with respect to the differences in expression results obtained in lesional versus non-lesional skin samples from patients with psoriasis. Thus, it is highly unpredictable as to whether the results obtained with adhesive patch samples from lesional regions of the skin can be extrapolated to non-lesional regions of the skin.
The response points to Table 3A as showing an increase in IL-31 levels in samples DT 18-01-52 and DT 18-01-53.
However, this showing of an increase in IL-31 RNA levels in two non-lesional skin samples is not sufficient to enable the claimed methods of diagnosing AD based on a two-fold increase in IL-31 RNA levels in a non-lesional skin sample as compared to a control sample in view of the unpredictability in the art as evidenced by the teachings in the specification.  As discussed in the rejection, in Figure 16A, the quantity of IL-31 in non-lesional samples is less (or at most equal to) that in normal healthy skin samples (NS) from control subjects. Thus, the results provided in the specification indicate that there is not a two-fold increase in IL-31 in a non-lesional sample, as compared to a control normal sample, in subjects having AD. 
The response states that IL-13 levels were increased in non-lesional skin samples as shown in Table 3A. The response also points to Table 3B as showing an increase in TSLP levels in the non-lesional skin samples DT-18-01-45, DT-18-01-46 and DT-18-01-47.
However, many of the NS normal skin samples had similar levels of IL-13 and TSLP RNA when compared to non-lesional skin samples as shown in Tables 3A and 3B. For TSLP, only 3 of 15 non-lesional samples show a positive expression level of TSLP, while 3 or 4 out of 10 normal samples also appear to show a positive expression level of TSLP (see Table 3B). The specification does not appear to provide any additional information regarding the RNA levels of TSLP in non-lesional adhesive skin patch samples in patients with atopic dermatitis as compared to normal control samples so as to establish that there is a two-fold increase in the level of TSLP RNA in non-lesional skin samples of AD patients as compared to that in normal healthy control skin samples.  Regarding the IL-13 gene, Example 7 and Figure 27 show levels of IL-13 in non-lesional and lesional areas of AD patients. However, there is no clear trend regarding the level of IL-13 in non-lesional samples in AD patients such that a two-fold increase in level of IL-13 in non-lesional skin adhesive patch samples is indicative of the occurrence of AD. Figure 13A shows IL-13 RNA levels in lesional, non-lesional and normal samples. However, the slight increase in IL-13 RNA levels in non-lesional samples of AD subjects as compared to normal healthy skin samples (at Ct 35 and 37) does not appear to be a two-fold increase in expression. See Figure 13A from the specification below:
    . 
    PNG
    media_image1.png
    450
    610
    media_image1.png
    Greyscale

	
New Claim Rejections - 35 USC § 112 - New Matter

9. Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The specification does not appear to provide basis for the amendment to add new claim 41 which recites that “the plurality of adhesive patches are applied sequentially to a single non-lesional area of the human subject’s skin.”
	In the reply of 24 May 2022, it is stated that support for the amendments to the claims is found at para [0089], [0177] and [0355-0356].
	However, the cited teachings remaining portions of the disclosure do not specifically teach apply the adhesive patches sequentially to a single non-lesional area of the subject’s skin.
	Rather, the original disclosure more generally teaches apply a plurality of adhesive patches to the subject’s skin. For example, para [0355-0357], with respect to the published application, state:
[0355] The method of any one of the embodiments 1-70, wherein the skin sample is obtained by applying an adhesive patch to a skin region of the subject in a manner sufficient to adhere cells to the adhesive patch, and removing the adhesive patch from the skin region in a manner sufficient to retain the adhered cells to the adhesive patch.
Embodiment 72
[0356] The method of any one of the embodiments 1-70, wherein the skin sample is obtained by applying a plurality of adhesive patches to a skin region of the subject in a manner sufficient to adhere cells to each of the adhesive patches, and removing each of the adhesive patches from the skin region in a manner sufficient to retain the adhered cells to each of the adhesive patches.
Embodiment 73
[0357] The method of embodiment 72, wherein the plurality of adhesive patches comprises at least 4 adhesive patches.

Thus, these teachings provide support for applying a plurality of adhesive patches to a skin region per se, but do not provide support for the distinct and specific concept set forth in claim 41 of applying the plurality of adhesive patches sequentially to the same non-lesional skin area.
If Applicant maintains that the originally filed disclosure provides support for claim 41, then Applicant should explain how the cited teachings in the specification provide support for the recitation that “the plurality of adhesive patches are applied sequentially to a single non-lesional area of the human subject’s skin.”
Maintained / Modified Rejection - Double Patenting
10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 27, 32-35, 40-43 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-16, 20 and 23  of copending Application No. 17/214,675 (reference application) in view of Dyjack et al (J Allergy Clin Immunol. 06 Jan 2018. 141: 1298-13-9 and Supplemental Table 4) and further in view of Palmer et al (WO 2016/179043; cited in the IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘675 are both inclusive of methods comprising obtaining a skin sample from a subject  by applying an adhesive patch to an area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells of the stratum corneum that comprise nucleic acids and removing the adhesive patch in a manner sufficient to retain the adhered cells to the adhesive patch; isolating nucleic acids from the skin sample; and detecting expression levels of the nucleic acids encoded by IL-13, IL-31 and TSLP, and wherein a two-fold increase in the level of expression of IL-13, IL-31 and TSLP are indicative of the likelihood that the subject has atopic dermatitis. See in particular claims 4, 5, 7 and 9 of ‘675.
The claims of ‘675 differ from the present claims in that they do not specify that the skin region to which the adhesive patch is applied is a non-lesional area of the skin. 
However, when read in light of the specification of ‘675, it is clear that the area of the skin to which the adhesive patch is applied includes a non-lesional area of the skin. Note that the area to which the adhesive patch is applied may be either a lesional area of the skin or a non-lesional area of the skin. By reciting “applying the adhesive patch to the subject’s skin,” the claims of ‘675 necessarily include methods wherein the skin is non-lesional skin. 
Further, Dyjack teaches methods for identifying RNAs upregulated or down-regulated in skin samples obtained from patients having atopic dermatitis as compared to normal skin samples (see abstract and p. 1299). Dyjack analyzed gene expression levels in skin samples from both lesional and non-lesional skin of AD patients and healthy controls using tape-stripping methods (p. 1299, col. 2). It is reported that nonlesional skin samples obtained by tape stripping reflects the disease status of AD patients (p. 1300, col. 2 to p. 1301, col. 1).  Dyjack teaches that 600 genes were differentially expressed in subjects with AD versus controls and identifies a subset of “29 significantly upregulated genes in AD tape strips that exhibited sufficient differences to separate patients with AD rom healthy subjects” (p. 1305).  The 29 gene set included MMP9, MMP10, and CCDC80 (p. 1301 and Figure 2). The 250 most significantly differentially expressed genes in lesional AD skin samples as compared to healthy control samples are reported in Supplemental Table 4.  Dyjack also identified a subgroup of AD subjects having an “type 2-high skin endotype”, which subjects had a unique gene expression profile in nonlesional skin samples obtained by skin tape-stripping including elevated expression of type 2 inflammatory signature genes IL13, IL4R and CCL22 (p. 1307, col. 1). 
In view of the teachings of Dyjack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘675 to non-lesional skin samples since Dyjack teaches that the expression levels of particular target genes in non-lesional skin samples obtained by tape stripping reflect the disease status of AD patients and because the claims of ‘675 necessarily encompass measuring the gene expression levels in non-lesional samples, as discussed above. 
The present claims also differ from the claims of ‘675 in that the claims of ‘675 do not recite that a plurality of adhesive patch-based devices are applied to the skin, particularly sequentially to a single non-lesional test area.
However, Palmer teaches a DermTech adhesive patch devices for the non-invasive collection of skin samples from subjects in order to diagnose the subjects as at risk of particular skin disorders, such as psoriasis (e.g. para [0002], [0017] and [0040] and Figures 1-3 and 8). 
Palmer teaches applying a plurality of adhesive-patch devices to a subject’s skin, including four adhesive-patch devices (e.g. para [0041]). Palmer states:
“[0042] The adhesive tape of the adhesive skin sample collection kit typically comprises a first collection area comprising an adhesive matrix and a second area extending from the periphery of the first collection area. The adhesive matrix is located on a skin facing surface of the first collection area. The second area functions as a tab, suitable for applying and removing the adhesive tape. The tab is sufficient in size so that while applying the adhesive tape to a skin surface, the applicant does not come in contact with the matrix material of the first collection area.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘675 so as to have used the particular DermTech adhesive patch collection device of Palmer and to have applied a plurality of these adhesive patch devices to the subject’s skin lesions in order to have accomplished the objective of collecting a sufficient quantity of nucleic acids from the skin to permit the detection of the target RNAs as diagnostic of the risk that the subject has AD.
Regarding present claim 3, the claims of ‘675 also include methods wherein the amount of cellular material collected by the adhesive patch is no more than 1 gram (see, e.g., claim 16 of ‘675).
Regarding present claim 32, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not collected lesional samples because, again, Dyjack teaches that expression levels of target genes in non-lesional samples can be used to predict risk that a subject has AD. 
Regarding present claim 33, the method claimed in ‘675 does not require controlling for disease activity in individual disease lesions. 
Regarding present claim 34, in the method claimed in ‘675, the control sample is a normal skin sample (see step c) of claim 1 of ‘675).
Regarding present claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method to subjects that are substantially free of lesions because this would have been useful for predicting the flare-up of AD in patients that currently have few or no lesions. 
Regarding present claim 41, Palmer (para [0015]) teaches “In some embodiments, the method comprises applying and removing 8 adhesive tapes sequentially to and from the skin surface. In some embodiments, the method comprises applying and removing 4 adhesive tapes sequentially to and from the skin surface.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method claimed in ‘675 so as to have applied the plurality of adhesive patches sequentially to the same non-lesional area of the skin since Palmer teaches that this is an effective means for collecting the skin sample.
Regarding present claim 42, the method claimed in ‘675 also includes measuring RNA levels since the method detects expression levels and measures the amount of nucleic acids in the sample (see claim 1 of ‘675).
Regarding present claim 43, in the absence of evidence to the contrary, the cellular material adhered to the adhesive patch in the method claimed in ‘675 would be expected to contain DNA. Thereby, the “multiplicity of nucleic acids” recited in step a) would include DNA.
Regarding present claim 45, in the method claimed in ‘675, the skin sample is obtained from a human subject and the nucleic acids whose expression is measured are TSLP, IL-31 and IL-13. Thereby, the nucleic acids are human-derived nucleic acids.
It is noted that for the present application Applicant elected the combination of IL-13, IL-31 and TSLP, whereas in the ‘675 Application Applicant elected the single gene of IL-31.  However, the ‘675 application is a continuation of 16/874,473. As set forth in 804.01, the prohibition against double patenting is only applicable in divisional applications filed as a result of a restriction requirement: 
35 U.S.C. 121 authorizes the Director to restrict the claims in a patent application to a single invention when independent and distinct inventions are presented for examination. The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Remarks:
	In the reply Applicant did not specifically traverse this rejection. 
The rejection is maintained for the reasons set forth above.
11. Claims 1-3, 27, 32-35, 40-43 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-16, 20 and 23 of copending Application No. 17/214,675 (reference application) in view of Seibold et al (J Allergy Clin Immunol. 01 Feb 2017. Vol. 139. Issue 2, Supplement, Abstract 856, p. AB273), and further in view of Palmer et al (WO 2016/179043; cited in the IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘675 are both inclusive of methods comprising obtaining a skin sample from a subject  by applying an adhesive patch to an area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells of the stratum corneum that comprise nucleic acids and removing the adhesive patch in a manner sufficient to retain the adhered cells to the adhesive patch; isolating nucleic acids from the skin sample; and detecting expression levels of the nucleic acids encoded by target genes in the Th2 pathway, particularly wherein the target genes are IL-13, IL-31 and TSLP, and wherein the detection levels are indicative of the likelihood that the subject has atopic dermatitis; diagnosing the subject when there is a two-fold increase in expression levels; and administering a therapeutic agent to the diagnosed subject.
The claims of ‘675 differ from the present claims in that they do not specify that the skin region to which the adhesive patch is applied is a non-lesional area of the skin.  Note that the area to which the adhesive patch is applied may be either a lesional area of the skin or a non-lesional area of the skin. By reciting “applying the adhesive patch to the subject’s skin,” the claims of ‘675 necessarily include methods wherein the skin is non-lesional skin.
However, when read in light of the specification of ‘675, it is clear that the area of the skin to which the adhesive patch is applied includes a non-lesional area of the skin. Note that the area to which the adhesive patch is applied may be either a lesional area of the skin or a non-lesional area of the skin. By reciting “applying the adhesive patch to the subject’s skin,” the claims of ‘675 necessarily include methods wherein the skin is non-lesional skin. 
Further, Seibold teaches methods for identifying RNAs upregulated or down-regulated in non-lesional skin samples obtained from patients having atopic dermatitis as compared to normal skin samples. Seibold analyzed non-lesional skin from AD patients and healthy controls using tape-stripping methods. It is reported that in AD subjects having a “immune-high” endotype that there is an increase in expression of type 2 cytokines CCL71, CCL22 and IL-13, as well as an increase in expression of IL4R, CSF1, CSF1R and FOXP3. 
In view of the teachings of Seibold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘675 to non-lesional skin samples since Seibold teaches that the expression levels of particular target genes in non-lesional skin samples obtained by tape stripping reflect the disease status of AD patients, and particularly the occurrence persistent, non-lesional skin inflammation and because the claims of ‘675 necessarily encompass measuring the gene expression levels in non-lesional samples, as discussed above. 
Regarding present claim 3, the claims of ‘675 also include methods wherein the amount of cellular material collected by the adhesive patch is no more than 1 gram (see, e.g., claim 16 of ‘675).
Regarding present claim 32, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not collected lesional samples because, again, Seibold teaches that expression levels of target genes in non-lesional samples can be used to predict risk that a subject has AD. 
Regarding present claim 33, the method claimed in ‘675 does not require controlling for disease activity in individual disease lesions. 
Regarding present claim 34, in the method claimed in ‘675, the control sample is a normal skin sample (see step c) of claim 1 of ‘675).
Regarding present claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method to subjects that are substantially free of lesions because this would have been useful for predicting the flare-up of AD in patients that currently have few or no lesions. 
Regarding present claim 41, Palmer (para [0015]) teaches “In some embodiments, the method comprises applying and removing 8 adhesive tapes sequentially to and from the skin surface. In some embodiments, the method comprises applying and removing 4 adhesive tapes sequentially to and from the skin surface.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method claimed in ‘675 so as to have applied the plurality of adhesive patches sequentially to the same non-lesional area of the skin since Palmer teaches that this is an effective means for collecting the skin sample.
Regarding present claim 42, the method claimed in ‘675 also includes measuring RNA levels since the method detects expression levels and measures the amount of nucleic acids in the sample (see claim 1 of ‘675).
Regarding present claim 43, in the absence of evidence to the contrary, the cellular material adhered to the adhesive patch in the method claimed in ‘675 would be expected to contain DNA. Thereby, the “multiplicity of nucleic acids” recited in step a) would include DNA.
Regarding present claim 45, in the method claimed in ‘675, the skin sample is obtained from a human subject and the nucleic acids whose expression is measured are TSLP, IL-31 and IL-13. Thereby, the nucleic acids are human-derived nucleic acids.
It is noted that for the present application, Applicant elected the combination of IL-13, IL-31 and TSLP, whereas in the ‘675 Application Applicant elected the single gene of IL-31.  However, the ‘675 application is a continuation of 16/874,473. As set forth in 804.01, the prohibition against double patenting is only applicable in divisional applications filed as a result of a restriction requirement: 
35 U.S.C. 121 authorizes the Director to restrict the claims in a patent application to a single invention when independent and distinct inventions are presented for examination. The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Remarks:
	In the reply Applicant did not specifically traverse the above obviousness-type double patenting rejection. 
The rejection is  maintained for the reasons set forth above.
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Leung et al (U.S. Patent 10,852,307) and Leung (U.S. 20170176455, the published application from which the ‘307 patent issued) exemplifies methods of detecting the level of TSLP protein in non-lesional skin samples of asymptomatic infant subjects, wherein the non-lesional skin samples are obtained by tape stripping (see “Example” at col. 8-11 of ‘307; para [0044-0051] of ‘455). It is disclosed that the risk of the infants subsequently developing atopic dermatitis was higher in those infants having increased levels of TSLP protein in the obtained non-lesional skin samples. Leung ‘307 claims:

    PNG
    media_image2.png
    426
    627
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634